38 So. 3d 831 (2010)
Jamal Che GLENN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-0622.
District Court of Appeal of Florida, First District.
June 21, 2010.
Jamal Che Glenn, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the order denying petitioner's motion for postconviction relief, rendered December 10, 2009, in Duval County Circuit Court case number 16-1997-CF-9877-AXXX, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D).
DAVIS, ROBERTS, and ROWE, JJ., concur.